Citation Nr: 0500128	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  04-05 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a right 
great toe injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from October 1992 to November 
1995.  The veteran also had unverified service in the 
Michigan Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for residuals of a right great toe injury.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2004).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4)(2004).  

The record reflects that the veteran underwent a VA 
examination for his right great toe in December 2002.  Right 
first metatarsal phalangeal hemiarthroplasties was diagnosed.  
However, the Board observes that the examiner did not review 
the veteran's claim file in conjunction with the examination, 
nor did he provide a clinical opinion as to the etiology of 
the veteran's right great toe disability.  

The Board further notes that the veteran asserts that he 
injured his right great toe in October 1998 during National 
Guard training.  However, private medical records reflect 
that the veteran sought treatment for pain at the metatarsal 
phalangeal joint of the great toe, bilaterally, from Dr. T. 
A. M. in August 1998.  Further, the veteran, in an August 
1998 private medical record indicated that that he had 
experienced problems with bilateral great toe pain most of 
his life and had undergone corrective surgery on his feet.  
In light of the veteran's contention that he injured his 
right great toe during National Guard training and other 
evidence which suggests that he may have, in fact, aggravated 
a preexisting right great toe injury, the Board finds that an 
attempt should be made to secure all records of treatment of 
the right great toe prior to his National Guard service, as 
well as a clinical opinion as to the nature and etiology of 
the veteran's current residuals of a right great toe injury, 
to include aggravation, of any right great toe disability 
demonstrated to have existed prior to National Guard service.  

The Board notes that the veteran reported he served in the 
Michigan Army National Guard.  Indeed, a service medical 
dated in October 1998 reflects that he sought medical 
treatment while serving with the Army National Guard.  
However, the Board observes that the veteran's National Guard 
service dates have not been verified.  In addition, the dates 
of the veteran's active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA) have also not been 
verified.  In light of the above, the Board finds that 
further efforts should be made in order to verify the 
veteran's period of National Guard service.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for the action as 
follows:

1.  The veteran should be contacted and 
requested to furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his feet and/or a 
right great toe disability, prior to, and 
since, his Army National Guard service.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

2.  An attempt should be made to obtain 
verification of the veteran's dates of 
service in the Michigan Army National 
Guard, to include verification of all 
dates of the appellant's ACDUTRA and 
INACDUTRA, from the National Personnel 
Records Center in St. Louis, Missouri, 
the Michigan Army National Guard, or 
through other official channels, as 
necessary.  

Any records or information obtained must 
be made part of the claims folder.  The 
search effort should be documented in the 
claims folder and if any such effort 
produces negative results, documentation 
to that effect should be placed in the 
claims file.

3.  The veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the nature and 
etiology of his current right great toe 
disability.  The examiner should be 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran has a 
current right great toe disability that 
is etiologically related to his service 
in the military, to include aggravation 
of any pre-existing right great toe 
disability.  

The rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2003).





